DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 6, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAFIDH et al (US 2015/0301643) in view of MIZUNUMA et al (US 2018/0129318).
Regarding claim 1, HAFIDH discloses a modular interactive visual display platform comprising at least one tile module, and at least one power module (abstract), wherein: said at least one tile module 205 comprises: at least one visual display sensing surface comprising a display mechanism 601 and a sensing mechanism 203, said 
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  HAFIDH further discloses further comprising a connector strip module comprising: a first terminal tricoupling mechanism connector (Figure 5, 6); a second terminal tricoupling mechanism connector (Figure 5, 6; paragraph 31-32); a communication bridge providing a communication line between a first communication connector of said first tricoupling mechanism with a second communication connector of said second tricoupling mechanism power lines (Figure 5, 6; paragraph 31-32; RX, TX); and a power bridge providing a power line between a first communication connector of said first tricoupling mechanism with a second communication connector of said second tricoupling mechanism (Figure 5, 6; paragraph 31-32; VCC); a first mechanical connector for mechanically connecting said first tricoupling mechanism to a corresponding tricoupling mechanism of another module (Figure 5, 6; paragraph 31-32); and a second mechanical connector for mechanically connecting said second tricoupling mechanism to a corresponding tricoupling mechanism of another module (Figure 5, 6; paragraph 31-32). 
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  HAFIDH further discloses further comprising a connector blanket module comprising: at least at least four terminal tricoupling mechanism terminals (Figure 5, 6; paragraph 31-32); a connecting material (Figure 5, 6; paragraph 31-32); a communication bridge embedded in said connecting material and providing a communication line between communication connectors of said tricoupling mechanism terminals (Figure 5, 6; paragraph 31-32); and a power bridge embedded in said connecting material and providing a power line between communication connectors of said tricoupling mechanism terminals (Figure 5, 6; paragraph 31-32; VCC).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  HAFIDH further discloses wherein said connector module further comprises an interactive sensing surface (203 - Figure 5).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  HAFIDH further discloses wherein said connector module further comprises a central processing unit for controlling said visual display sensing surface (paragraph 29, 37, 38).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  HAFIDH further discloses wherein said connector module further comprises a communication unit (Figure 8; paragraph 31, 32).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  HAFIDH further discloses wherein said connector module further comprises a microcontrolling unit for monitoring configuration of connected modules (paragraph 29, 31, 33).
2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAFIDH et al (US 2015/0301643) in view of MIZUNUMA et al (US 2018/0129318) and ASSA (US 2013/0244784).
	Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of HAFIDH and MIZUNUMA does not expressly disclose wherein said tile module comprises a master tile module further comprising a central processing unit for controlling said visual display sensing surface and a communication unit for communicating with satellite modules.  In a similar field of endeavor, ASSA discloses wherein said tile module comprises a master tile module further comprising a central processing unit for controlling said visual display sensing surface and a communication unit for communicating with satellite modules (paragraph 102, 103). Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of HAFIDH and MIZUNUMA to include the teachings of ASSA, since the use of master device for controlling data to other devices is well known and conventional in the art and reduces processing needs of client devices connected to the master device.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAFIDH et al (US 2015/0301643) in view of MIZUNUMA et al (US 2018/0129318) and BLUM et al (US 2004/0001002).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of HAFIDH and MIZUNUMA does not expressly disclose further comprising a skirt perimeter configured to appear continuous with the surrounding flooring.  In a similar field of endeavor, BLUM .  
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation “at least at least four terminal tricoupling mechanical terminals” on line 3 of the claim.  The term “at least” should only be recited once.  Appropriate correction is required.

Allowable Subject Matter
Claims 3, 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, 7 and dependents, prior art of record fails to disclose environmental interface pixel in relation to tile module configuration as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624